Citation Nr: 0734182	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-42 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 7, 1998, 
for the grant of service connection for narcolepsy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The veteran first filed a claim for service connection for 
narcolepsy on May 7, 1998.  The RO denied his claim.  He 
appealed that denial and service connection was subsequently 
granted in a February 2003 rating decision, retroactive to 
May 7, 1998, the date of receipt of his initial claim for 
this condition.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
May 7, 1998, for the grant of service connection for 
narcolepsy.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in January 2004 and June 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or assist him in obtaining and what 
information or evidence he was responsible for providing.  
This included informing him that evidence of an earlier-filed 
claim was needed to substantiate his claim for an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But the January 2004 VCAA letter was 
sent prior to the October 2004 statement of the case (SOC) - 
wherein the RO readjudicated the claim based on any 
additional evidence that had been received since that initial 
rating decision, and the June 2005 VCAA letter was sent prior 
to the April 2007 supplemental SOC (SSOC) - wherein the RO 
again readjudicated the claim based on any additional 
evidence that had been received since the SOC.  The Federal 
Circuit Court has recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The January 2004 VCAA 
letter did not specifically ask the veteran to provide any 
evidence in his possession pertaining to his claim.  
Pelegrini II, 18 Vet. App. at 120-21.  However, the June 2005 
letter did make this specific request and, in any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the June 2005 letter the veteran was asked to give to VA 
any evidence pertaining to his claim, even though the letter 
did not use the precise language specified by the Pelegrini 
Court, and that is sufficient to satisfy § 5103(a).  So any 
failure to make this specific request in the initial January 
2004 VCAA letter is non-prejudicial, harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error). 

Note also that, in Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006), while finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
such that the error was harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on his 
contentions - including during his August 2007 hearing, and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.

During the August 2007 hearing, the presiding judge explained 
the reason the veteran had not received an earlier effective 
date - pointing out he had not filed an earlier claim 
(meaning prior to May 7, 1998), specifically for narcolepsy 
or, for that matter, for any symptoms or condition that 
plausibly could have been suggestive of narcolepsy.  Two days 
later, in response to this information as to what was needed 
to support his claim, the veteran returned to the RO and made 
further argument as to why he believes he deserves an earlier 
effective date.  Among other things, he alleged that for a 
long time he simply did not know what narcolepsy was, so did 
not know what to call it when filing his initial claim for VA 
compensation benefits shortly after service, in 1974, and say 
he did not receive notice of that initial decision (because 
he had moved), so it never became final and binding on him.  
The Board will address these arguments when deciding his 
claim.  Suffice it to say at the moment this establishes his 
actual knowledge of what is required to prevail in this 
appeal.

The Board realizes the veteran was not informed that a 
disability rating and effective date would be assigned if his 
underlying claim for service connection was granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  See, too, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  He has, however, since received this 
necessary information concerning the downstream effective 
date element of his claim - when adjudicating it in the July 
2003 decision at issue.  


More importantly, though, as mentioned, after providing that 
notice, albeit in the rating decision now at issue, the RO 
went back and twice readjudicated his claims in the October 
2004 SOC and April 2007 SSOC.  Thus, the RO has reconsidered 
his claim since providing fully-compliant VCAA notice.  See 
Mayfield IV, Prickett, cited above.

As for the duty to assist, the RO has obtained the veteran's 
service medical records, VA medical records, private medical 
records, and the reports of his VA examinations.  Since there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to an Earlier Effective Date

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  



The veteran's military service ended in March 1974 and he 
immediately filed a claim for VA compensation benefits - for 
what he described as aches and pains in his legs.  And 
although he now contends otherwise, there was no mention of 
narcolepsy or anything of that sort - like spontaneously 
falling asleep.  The RO denied his claim in June 1974 and he 
did not file a notice of disagreement (NOD), in response, to 
initiate an appeal.  Consequently, that June 1974 decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  It therefore follows that 
the earliest effective date he can receive is when he 
eventually filed his claim for service connection for 
narcolepsy or (best case scenario, even if it could somehow 
be shown that his initial claim was, in actuality, for not-
so-apparent manifestations of narcolepsy), when he filed a 
petition to reopen that previously denied, unappealed, claim 
on the basis of new and material evidence).  In either 
situation, this was not until many years later - on May 7, 
1998.  See 38 C.F.R. §§ 3.400(r), (q)(1)(ii).  See also 
VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994)

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a). Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

All claims for benefits filed with VA, either formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The RO initially denied the veteran's May 7, 1998 claim, but 
later granted it in a February 2003 rating decision.  In 
April 2003, in response, he filed a downstream claim for an 
earlier effective date for the grant of service connection 
for narcolepsy, and this appeal ensued after this claim was 
denied in July 2003.

As already alluded to, the veteran contends he did not know 
he had narcolepsy until it was diagnosed in 1994, but that he 
now realizes he had symptoms of it much earlier - even while 
in the military (referring to the generalized aches and pains 
in his legs he cited in his initial claim application in 
March 1974).  He says he routinely fell asleep while in 
service, such as when standing guard or in line for training 
or marching drills, but that he did not know what was causing 
this.  So when completing his initial claim application in 
March 1974, he simply reported what he believed to be the 
reason for him suddenly falling asleep - aches and pains in 
his legs resulting in them giving out and him falling without 
warning.  As support for these allegations, he submitted an 
August 2007 statement from R.W.F, M.D., during the August 
2007 travel Board hearing, and he waived his right to have 
the RO initially consider this additional evidence.  See 
38 C.F.R. §§ 20.800, 20.1304(c).  Dr. R.W.F. specializes in 
neurology and sleep disorders medicine.

Even based on this additional evidence were the Board to 
assume for the sake of argument, however, that those reported 
aches and pains in the veteran's legs during and shortly 
after service were somehow indicative of narcolepsy, as he is 
now contending (including, as Dr. R.W.F. described as a 
sudden collapse and muscle weakness quite typical of 
cataplexy-narcolepsy), the fact remains the veteran did not 
timely appeal the RO's June 1974 decision denying his initial 
claim for VA benefits.  So, again, that decision is final and 
binding on him based on the evidence then of record.  And as 
a consequence, the effective date for the eventual grant of 
service connection based on a reopened claim cannot be the 
date of receipt of an original claim that was previously 
denied and not appealed.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see, too, Flash v. Brown, 8 Vet. App. 332, 340 
(1995).

As justification for not timely appealing that initial June 
1974 decision, the veteran argued during his hearing and when 
returning to the RO two days later that he never received 
notification of that initial decision - since he had 
relocated and changed his address, so did not know what had 
happened with his claim insofar as the RO denying it.  He is 
responsible for keeping VA apprised of his current address, 
and records show the RO sent notice of that June 1974 
decision to his last known address of record.  Of equal or 
even greater significance, that letter was not returned by 
the U. S. Postal Service as undeliverable.  Hence, it is 
presumed he received that letter.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Jones v. West, 12 Vet. App. 98, 
100 (1998); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

In another noteworthy decision, Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), the Court provided significant new legal 
precedent with regard to the adjudication of claims for an 
earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit.  In Rudd, the claimant sought earlier effective 
dates for the award of service connection for various 
disabilities and an increased rating for a low back 
disability.  In a previous March 1995 rating decision, the RO 
had increased to 60 percent the rating for his low-back 
condition and awarded service connection for a 
gastrointestinal disability - both retroactively effective 
from December 14, 1994.  Also, an August 1997 Board decision 
had awarded service connection for bipolar disorder; and the 
RO, in a September 1997 decision implementing that decision, 
had assigned an effective date of November 1, 1994.  Those 
prior decisions each had become final and binding on the 
veteran (absent having initiated the appellate process upon 
notification of them), at the time he filed his earlier 
effective date claims in 1999.

The Rudd Court held that, under the established law, there 
were only two available means by which in pursuing his 
earlier effective date claims, the veteran could attempt to 
overcome the finality of the previous March 1995 and 
September 1997 RO decisions that assigned the effective dates 
in question - through a request for revision of those 
decisions based on an allegation of clear and unmistakable 
error (CUE), or claim to reopen them based upon new and 
material evidence.  Of those two, since the proper effective 
date for an award based on a claim to reopen cannot be 
earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  However, in that case, the 
veteran had not argued at any point that his request for an 
earlier effective date should be construed as a motion to 
revise based on CUE.  So the Court concluded that the only 
remaining possibility was that the veteran's claims each were 
to be processed as a "freestanding claim" for earlier 
effective dates - but such a possibility would vitiate the 
rule of finality, as it applied to the previous March 1995 
and September 1997 RO decisions.  Since this did not raise a 
proper claim for the earlier effective date sought, the Court 
determined there was no basis for consideration of the 
veteran's effective date claims on the merits, and that the 
claims must be dismissed.

The veteran here likewise has not alleged CUE in that initial 
June 1974 decision.  But even if arguably he has - based 
primarily on the recent August 2007 supporting statement from 
Dr. R.W.F. and the hearing testimony, this additional 
evidence (even if credible) was not proffered until long 
after the fact - that is, many years after that initial June 
1974 decision.  Only evidence on file at the time of that 
initial June 1974 decision may be used for finding CUE.  This 
is not the situation here.  Moreover, even to the extent the 
veteran is arguing VA failed to properly assist him with his 
claim way back then, in 1974, for example by not determining 
whether there was a correlation between the aches and pains 
in his legs and possible narcolepsy, that, too, is not reason 
to find CUE in that initial decision.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Lastly, just because the veteran 
now disagrees with that initial decision (e.g., how the RO 
weighed the evidence) is not tantamount to CUE.  See 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).  
See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing 
Russell, 3 Vet. App. at 
313-14 (1992) (en banc); Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992); and Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

One last point, to the extent the veteran's claim is 
predicated on the notion of CUE in that initial June 1974 
decision, the VCAA does not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).

For these reasons and bases, the claim must be denied.  The 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt rule also does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than May 7, 1998, for 
service connection for narcolepsy is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


